Atkinson, 3.
A bank, being the payee of two promissory notes executed jointly by two of its customers, delivered them as collateral security to a third person to whom it was indebted on a certificate of deposit. *515On the faith of the security afforded by the collateral so delivered, certain directors of the bank became sureties on the certificate of deposit, by indorsement. Subsequently the collateral notes Were returned .to the bank for the purpose of renewal by the makers and keeping the renewals on deposit for the holder. After the renewals were obtained the financial agent of the bank, without notice ,to the sureties, by indorsement on the certificate of deposit, converted the new nofes, and transferred them separately to two other banks, which, with notice, of the conversion, took the notes as collateral security for pre-existing debts of the bank. The bank, becoming insolvent, was placed in the hands of a receiver. The transferees of the renewal notes brought separate suits on them. The administrator of the estate of the payed in the certificate of deposit brought suit on that instrument against the sureties. While those suits were pending in the city court the sureties by indorsement on the certificate of deposit brought suit in the superior court against the plaintiffs named in the suits in the eity court, alleging facts as above indicated, and praying to enjoin the prosecution of the suits severally, and to require the plaintiffs therein to plead in the equity suit, and that the rights of all parties be determined and adjudicated in that suit. Held, that all parties to the equity suit were interested in the validity of the transfer of the- col-laterals and disposition of the fruits arising therefrom. Montgomery v. Martin, 94 Ga. 219 (21 S. E. 513); Barrett v. Bass, 105 Ga. 421 (31 S. E. 435); Jones on Col. Sec. § 514. It was erroneous to dismiss the petition on general demurrer. Portwood v. Huntress, 113 Ga. 819 (39 S. E. 299); Conley v. Buck, 100 Ga. 187 (28 S. E. 97); East Atlanta Land Co. v. Mower, 138 Ga. 380 (75 S. E, 418), and cit.
No. 831.
November 14, 1918.
Equitable petition. Before Judge Harrell. Mitchell superior court. October 10, 1917.
Peacock & Gardner and F. F. Cox, for plaintiffs.
Greene F. Johnson, for defendants.

Judgment reversed.


All the Justices concur.